 



 

SHARE EXCHANGE AGREEMENT

 

  

AMONG

 

U.S. GOLD CORP.

 

- and -

 

2637262 ONTARIO INC.

 

- and -

 

ALL OF THE SHAREHOLDERS OF 2637262 ONTARIO INC.



(AS SET FORTH ON SCHEDULE I)

 

DATED AS OF

 

September 10, 2019

 

   

 

 

TABLE OF CONTENTS

 

  Page Article 1 INTERPRETATION 2   1.1 Definitions 2   1.2 Number and Gender 6
  1.3 Currency 6   1.4 Headings, etc. 6   1.5 Date for any Action 6   1.6
Knowledge 6   1.7 Schedule and Exhibits 6       Article 2 THE TRANSACTION 7  
2.1 Share Exchange 7   2.2 Implementation Covenants 9       Article 3 PUBLICITY
10   3.1 Publicity 10       Article 4 REPRESENTATIONS AND WARRANTIES 10   4.1
Representations and Warranties of NumberCo 10   4.2 Representations and
Warranties of US Gold 15   4.3 Representations and Warranties of NumberCo
Shareholders 17   4.4 Survival 22       Article 5 CLOSING MATTERS 22   5.1
Closing Matters 22       Article 6 GENERAL 22   6.1 Confidentiality 22   6.2
Notices 22   6.3 Costs and Expenses 23   6.4 Further Assurances 23   6.5 Time 24
  6.6 Entire Agreement 24   6.7 Amendment 24   6.8 Waiver 24   6.9 Assignment 24
  6.10 Severability 24   6.11 Governing Law 24   6.12 Counterparts 24      
SCHEDULE i Numberco shareholders 1   SCHEDULE iI Numberco shareholder
CONSIDERATION SHARES 2   EXHIBIT A FORM OF assignment separate from certificate
1   EXHIBIT B FORM OF SHARE REGISTRATION INSTRUCTION 1 1

 

 - i - 

   

 

SHARE EXCHANGE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of the 10th day of September, 2019.

 

AMONG:

 



  U.S. GOLD CORP., a corporation incorporated under the laws of the State of
Nevada           (hereinafter referred to as “US Gold”)           - and -      
    2637262 ONTARIO INC., a corporation incorporated under the laws of the
Province of Ontario           (hereinafter referred to as “NumberCo”)          
- and -           All of the Shareholders of NumberCo, as set forth on Schedule
I           (hereinafter referred to as “NumberCo Shareholders”, together with
U.S. Gold and NumberCo, the “Parties” and individually, a “Party”)  

 

WHEREAS NumberCo Shareholders own all of the issued and outstanding common
shares of NumberCo (“NumberCo Shares”) and each NumberCo Shareholder owns that
number of NumberCo Shares set forth beside his/her/its name on Schedule I;

 

WHEREAS NumberCo owns all of the issued and outstanding shares of Orevada (as
defined herein);

 

AND WHEREAS, US Gold desires to acquire NumberCo for the purposes of acquiring
Orevada and its Assets, and the NumberCo Shareholders desire to exchange all of
the issued and outstanding NumberCo Shares for shares of common stock of US Gold
(the “US Gold Shares”), for the consideration and upon the terms and conditions
set forth in this Agreement, which will result in NumberCo becoming a
wholly-owned subsidiary of US Gold (the “Transaction” or “Share Exchange”);

 

AND WHEREAS US Gold, NumberCo and NumberCo Shareholders intend to carry out the
proposed Transaction by way of a series of steps set forth in this Agreement;

 

AND WHEREAS the Parties intend that the Transaction qualify as a tax-deferred
transaction within the meaning of Section 368(a) of the Internal Revenue Code of
1986, as amended (the “Code”).

 



   

 - 2 - 

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, the Parties
hereby covenant and agree as follows:



 

Article 1



INTERPRETATION

 

1.1 Definitions

 

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following terms shall have the following meanings,
respectively:

 

“Act” means the Business Corporations Act (Ontario) as from time to time amended
or re-enacted;

 

“Affiliate” has the meaning ascribed thereto in the Act;

 

“Agreement”, “this Agreement”, “herein”, “hereto” and “hereof” and similar
expressions refer to this business combination agreement, together with the
schedules hereto, as the same may be amended or supplemented from time to time;

 

“Arbitration Act” means the Arbitration Act, 1991 (Ontario), as from time to
time amended or re-enacted;

 

“Assets” means all of the right, title, estate and interest in and to the
property and assets, real and personal, moveable and immovable, of whatsoever
nature and kind and wheresoever situate of Orevada;

 

“Business Day” means any day other than a Saturday or Sunday or a day recognized
as a holiday in Toronto, Ontario, or New York, New York;

 

“Closing” means the completion of the Transaction on the terms and subject to
the conditions set forth in this Agreement;

 

“Code” means Internal Revenue Code of 1986, as amended;

 

“Confidential Information” refers to any and all information of NumberCo or
Orevada, which shall include, without limiting the generality of the foregoing,
all information (written, oral or in electronic form) which is or would
reasonably be considered to be confidential or proprietary in nature, including,
but not limited to, all financial information, plans, legal opinions, names of
shareholders, private investors, joint venture partners and arrangements, which
information is or may be either applicable to or related in any way to the
assets, business or affairs of NumberCo or Orevada, together with all analyses,
compilations, notes, data, studies or other material or documents containing or
based upon, in whole or in part, Confidential Information;

 

“Debt Instrument” has the meaning ascribed thereto in Section 4.1(q);

 

“Director” means the Director appointed under Section 278 of the Act;

 

“Documents” has the meaning ascribed thereto in Section 4.1(j);

 

“Effective Date” means the date of this Agreement;

 

“Effective Transaction” means the acquisition of NumberCo by US Gold by way of
the Share Exchange;

 

   

 - 3 - 



 

“Encumbrances” includes any mortgage, pledge, assignment, charge, lien, claim,
security interest, adverse interest, other third person interest or encumbrance
of any kind, whether contingent or absolute, and any agreement, option, right or
privilege (whether by law, contract or otherwise) capable of becoming any of the
foregoing;

 

“Exchange Ratio” means one US Gold Share for each two NumberCo Shares;

 

“Governing Documents” means, in respect of each of US Gold and NumberCo, its
governing documents, including, as applicable, its certificate and articles of
incorporation, as amended, and all similar articles, and its by-laws, as
amended;

 

“Government Authority” means any foreign, national, provincial, local or state
government, any political subdivision or any governmental, judicial, public or
statutory instrumentality, court, tribunal, agency (including those pertaining
to health, safety or the environment), authority, body or entity, or other
regulatory bureau, authority, body or entity having legal jurisdiction over the
activity or Person in question and, for certainty, includes NASDAQ;

 

“Government Order” means any judgment, injunction, writ, order, ruling, award or
decree by any Governmental Entity or arbitrator;

 

“IFRS” means the set of accounting standards developed by the International
Accounting Standards Board;

 

“in writing” means written information, including documents, files, software,
records and books made available, delivered or produced to one Party by or on
behalf of another Party;

 

“Laws” means all laws, statutes, codes, ordinances, decrees, rules, regulations,
by laws, statutory rules, principles of law, published policies, forms and
guidelines, fee schedules, tariffs, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, directives,
decisions, rulings or awards, including general principles of common and civil
law, and terms and conditions of any grant of approval, permission, authority or
license of any Government Authority, statutory body or self-regulatory authority
(including the NASDAQ), and the term “applicable” with respect to such Laws and
in the context that refers to one or more Persons, means that such Laws apply to
such Person or Persons or its or their business, undertaking, property or
securities and emanate from a Government Authority (or any other Person) having
jurisdiction over the aforesaid Person or Persons or its or their business,
undertaking, property or securities;

 

“Material Adverse Change” means, in respect of any Person, any one or more
changes, events or occurrences which, either individually or in the aggregate,
is, or would reasonably be expected to be, material and adverse to the business,
operations, results of operations, assets, capital, property, obligations
(whether absolute, accrued, conditional or otherwise), liabilities or financial
condition of that Person and its Subsidiaries taken as a whole;

 

“material fact” has the meaning ascribed thereto in the Securities Act;

 

“misrepresentation” has the meaning ascribed thereto in the Securities Act;

 

“NASDAQ” means the Nasdaq Capital Market;

 

“NumberCo” means 2637262 Ontario Inc., a corporation incorporated pursuant to
the laws of the Province of Ontario;

 

“NumberCo Resolutions” means the resolutions of the Board of Directors of
NumberCo approving this Agreement, the Share Exchange, the Transaction and the
transactions contemplated in this Agreement.

 

“NumberCo Shareholder” means a holder of NumberCo Shares immediately prior to
the Effective Time;

 

   

 - 4 - 



 

“NumberCo Shares” means the common shares in the capital of NumberCo, as
presently constituted on the date hereof;

 

“Option Agreement” means the exploration earn-in agreement entered into as of
February 15, 2019 between Renaissance Exploration, Inc. and Orevada;

 

“Orevada” means Orevada Metals Inc., a corporation existing under the laws of
the State of Nevada;

 

“Outside Date” means September 10, 2019, or such other date as may be agreed
upon by the Parties;

 

“Party” and “Parties” have the meanings set forth in the introductory paragraph;

 

“Permitted Encumbrances” means:

 

  (a) liens for taxes not yet due;         (b) assignments of insurance provided
to landlords (or their mortgagees) pursuant to the terms of any lease of real
property, and liens or rights reserved in any lease of real property for rent or
for compliance with the terms of such lease;         (c) security given in the
ordinary course of business to any public utility, municipality or government or
to any statutory or public authority in connection with the operations of the
business of NumberCo, other than security for borrowed money; and         (d)
unregistered purchase money security interests arising under contracts for the
supply of goods and materials entered into in the ordinary course of business
which secure the unpaid balance of the purchase price for goods and/or materials
purchased thereunder which are due and payable (and have been outstanding) for
not more than 60 days after delivery of the invoice therefor.

 

“Person” includes any individual, firm, partnership, joint venture, association,
trust, trustee, executor, administrator, legal personal representative, estate,
group, body corporate, corporation, unincorporated association or organization,
Government Authority, syndicate or other entity, whether or not having legal
status;

 

   

 - 5 - 

 



“Personnel Obligations” means any obligations or liabilities of a Party or any
of its Subsidiaries to pay any amount to its or its Subsidiaries’ directors,
officers, employees and consultants (other than for salary, bonuses under its or
their existing bonus arrangements and directors’ fees in the ordinary course, in
each case in amounts consistent with historic practices, and for obligations or
liabilities in respect of insurance or indemnification contemplated by this
Agreement or arising in the ordinary and usual course of business) and, without
limiting the generality of the foregoing, Personnel Obligations shall include
the obligations of such Party or any of its Subsidiaries to directors, officers,
employees and consultants:

 



  (a) for payments on or in connection with any change in control of such Party
pursuant to any agreements, policies or arrangements, including the payments
specified herein; and         (b) for any special incentive bonus payments and
commitments;

 

“Public Information Record” means all filings, financial statements, and all
other documents filed by or on behalf of US Gold with the SEC in accordance with
the U.S. Exchange Act;

 

“Regulatory Approval” means any approval, consent, waiver, permit, order or
exemption from any Government Authority having jurisdiction or authority over
either Party or any Subsidiary of a Party which is required or advisable to be
obtained in order to permit the Transaction to be effected, including, without
limitation, the approval of the NASDAQ and “Regulatory Approvals” means all such
approvals, consents, waivers, permits, orders or exemptions;

 

“Reporting Jurisdictions” means the United States under the US Exchange Act;

 

“Representatives” means the directors, officers, employees, advisors and counsel
of a Person;

 

“SEC” means the U.S. Securities and Exchange Commission;

 

“Securities Act” means, as applicable, the Securities Act (Ontario) and the
regulations thereunder, as from time to time amended;

 

“Securities Authorities” means the SEC and applicable states securities
regulators;

 

“Subsidiary”, has a meaning ascribed thereto in the Act;

 

“Taxes” has the meaning ascribed thereto in Section 4.1(o);

 

“US Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 

“US Gold” means U.S. Gold Corp., a corporation incorporated pursuant to the laws
of the State of Nevada;

 

“US Gold Audited Financial Statements” means the audited financial statements of
US Gold as at and for the year ended April 30, 2019, including the notes thereto
and the report of US Gold’s auditors thereon;

 

“US Gold Shares” means the common stock in the capital of US Gold as presently
constituted on the date hereof;

 

“US Gold Financial Statements” means, collectively, the US Gold Audited
Financial Statements and the US Gold Interim Financial Statements;

 

“US Gold Interim Financial Statements” means the unaudited condensed interim
financial statements of US Gold as at and for the three months ended January 31,
2019, including the notes thereto;

 

   

 - 6 - 

 



“U.S. Accredited Investor” means an accredited investor as defined in Rule
501(a) of Regulation D under the U.S. Securities Act;

 

“U.S. Person” has the meaning set forth in Rule 902(k) of Regulation S under the
U.S. Securities Act;

 

“U.S. Purchaser” means any U.S. Person; any person in the United States; any
person acquiring the Consideration Shares for the account or benefit of any U.S.
Person or person in the United States; any person that receives or executes this
Agreement in the United States;

 

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended; and

 

“Working Capital” means current assets less current liabilities as determined
under IFRS.

 



1.2 Number and Gender

 

Words importing the singular number include the plural and vice versa and words
importing gender include all genders.

 

1.3 Currency

 

In the absence of a specific designation of any currency, all references to
dollars or “$” herein shall be deemed to refer to United States dollars.

 

1.4 Headings, etc.

 

The division of this Agreement into Articles and Sections, the provision of a
table of contents hereto and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement and, unless otherwise stated, all references in this Agreement to
Articles and Sections refer to Articles and Sections of and to this Agreement in
which such reference is made.

 

1.5 Date for any Action

 

In the event that any date on which any action is required to be taken hereunder
by any of the Parties is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day.

 

1.6 Knowledge

 

In this Agreement, references to the “knowledge of US Gold” means the actual
knowledge of Edward Karr, after reasonable inquiry, and references to the
“knowledge of NumberCo” means the actual knowledge of Mario Stifano and Ewan
Downie, in each case, after reasonable inquiry.

 

1.7 Schedule and Exhibits

 

The following Schedules and Exhibits are attached to and forms an integral part
of this Agreement:

 

Schedule I – List of NumberCo Shareholders

 

Schedule II – Allocation of Consideration Shares to NumberCo Shareholders

 

Exhibit A – Assignment Separate from Certificate

 

Exhibit B – Registration Instructions

 

   

 - 7 - 



 

Article 2



THE TRANSACTION

 

2.1 Share Exchange

 

Each Party hereby agrees, unless such steps have already been completed, that,
on the Effective Date or at such other time as is specifically indicated below
in this Section 2.1, and, to the extent required, subject to the terms and
conditions of this Agreement, it shall take the following steps indicated for
it:

 

  (a) NumberCo’s Board of Directors shall approve NumberCo Resolutions;        
(b) U.S. Gold shall acquire all of the issued and outstanding NumberCo Shares
from the NumberCo Shareholders, effective at the Effective Date, by way of the
Share Exchange in accordance with the following steps:

 

  (i) NumberCo Shareholders shall exchange each NumberCo Share, outstanding
immediately prior to the Effective Date, as set forth on Schedule II attached
hereto, in consideration for such number of fully paid and non-assessable US
Gold Shares issued by US Gold as is equal to the Exchange Ratio (the
“Consideration Shares”):

 

  (A) the number of Consideration Shares shall be decreased by the amount, if
any, by which the Working Capital of NumberCo (on a consolidated basis with
Orevada) on the Effective Date is less than $0 (“Working Capital Adjustment”);  
      (B) on the Effective Date, NumberCo shall prepare and deliver to US Gold a
statement setting forth its Working Capital on the Effective Date (the “Closing
Working Capital”), which statement shall contain a balance sheet of NumberCo (on
a consolidated basis with Orevada) as of the Effective Date (without giving
effect to the transactions contemplated herein), a calculation of Closing
Working Capital (the “Closing Working Capital Statement”), and a certificate of
NumberCo that the Closing Working Capital Statement was prepared using
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
under IFRS;         (C) any Working Capital Adjustment to the Consideration
Shares shall be based on the value of US Gold Shares calculated using the volume
weighted average of the closing price of US Gold Shares on NASDAQ for the 10
trading days ending on the trading day immediately prior to the Effective Date,
as reported by NASDAQ; and         (D) the number of Consideration Shares
issuable to the NumberCo Shareholders will be reduced on a pro rata basis by the
Working Capital Adjustment.

 

   

 - 8 - 

 

 



  (ii) subject to the terms of this Agreement, each NumberCo Shareholder (A)
shall transfer to US Gold and US Gold shall accept from each NumberCo
Shareholder, the NumberCo Shares held by such NumberCo Shareholder, outstanding
immediately prior to the Effective Date; and (B) shall deliver (1) certificates
representing the transferred NumberCo Shares; (2) an assignment separate from
certificate in the form of Exhibit A, duly endorsed in blank for transfer of
NumberCo Shares to US Gold; and (3) Registration Instructions in the form of
Exhibit B;         (iii) the acquisition price (the “Acquisition Price”) for the
NumberCo Shares shall be paid and satisfied by the issuance and delivery on the
Effective Date of the Consideration Shares (as adjusted by the Working Capital
Adjustment) by US Gold to the NumberCo Shareholders in accordance with Schedule
II hereto, and no other consideration;         (iv) NumberCo will be a direct
wholly-owned Subsidiary of US Gold; and         (v) each NumberCo Shareholder
acknowledges and agrees with US Gold that the Consideration Shares will be
subject to resale restrictions under applicable securities laws and be deemed
“restricted securities” (as defined in Rule 144(a)(3) of the U.S. Securities
Act.

 

  (c) on the Effective Date, US Gold shall issue or cause its registrar and
transfer agent to issue electronic positions representing the appropriate number
of Consideration Shares to the former NumberCo Shareholders. No fractional US
Gold Shares will be delivered to any NumberCo Shareholder otherwise entitled
thereto and no cash amount will be payable in lieu thereof;         (d) the
Parties hereby acknowledge and agree that US Gold will consult the former
NumberCo shareholders for a potential representative nominee to be added to the
board of US Gold at the next annual general meeting following the Effective
Date.         (e) the Parties shall take any other actions and do any other
things, including the execution of any other agreements, documents or
instruments, that are necessary or useful to give effect to the Transaction,
provided that nothing in this Agreement shall prevent or limit the ability of
the directors of each of US Gold and NumberCo to fulfill their fiduciary or
statutory duties.         (f) the Parties to this Agreement intend that the
Transaction contemplated by this Agreement shall qualify as a tax-deferred
reorganization within the meaning of Section 368(a) of the Code and that this
Agreement shall constitute a plan of reorganization under the Treasury
Regulations issued under Section 368 (collectively, the “Intended Tax
Treatment”). Each party hereto agrees to act in good faith, consistent with the
intent of the parties and the Intended Tax Treatment as set forth in this
Section 2.1(f). Notwithstanding the foregoing, neither US Gold nor NumberCo
makes any representation, warranty or covenant to any other Party or to any
NumberCo Shareholder regarding the U.S. tax treatment of the transactions
contemplated by this Agreement.         (g) NumberCo Shareholders agree that
each NumberCo Shareholder hereby releases and forever discharges NumberCo, its
subsidiaries and their respective directors, officers, employees,
representatives and advisors from and against any and all claims, actions,
obligations, and damages whatsoever which the NumberCo Shareholder may have
against any of them relating to any liabilities, claims, shareholders’ loans or
other obligations from, of or owing by NumberCo up to the Effective Date. This
release will be operative from and after the Effective Date and shall be
effective without the delivery of any further release or other documents by the
NumberCo Shareholder.

 

   

 - 9 - 

 



  (h) US Gold does not assume and shall not be liable for any Taxes under the
Code or any other tax act, law or legislation whatsoever, which may be or become
payable by the NumberCo Shareholders including, without limiting the generality
of the foregoing, any taxes resulting from or arising as a consequence of the
sale by the NumberCo Shareholders to US Gold of the NumberCo Shares herein
contemplated, and the NumberCo Shareholders shall indemnify and save harmless US
Gold from and against all such taxes.

 

2.2 Implementation Covenants

 

  (a) Deliveries by US Gold at Closing. In addition to all other documents
required hereunder to be delivered by US Gold to NumberCo to complete the
Transaction, US Gold shall deliver to NumberCo at Closing or the Effective Date:

 

  (i) a certificate of good standing of US Gold;         (ii) a certified copy
of the resolutions passed by the board of directors of US Gold approving this
Agreement as well as the consummation of the transactions contemplated hereby;  
      (iii) certificates in the respective names of the holders or confirmation
of electronic registration of US Gold Shares representing the Consideration
Shares issuable to NumberCo Shareholders pursuant to the Share Exchange (such
electronic registration to be registered and prepared in accordance with a
written direction to be provided by NumberCo prior to the Effective Date); and  
      (iv) such other documents as are customary for transactions of the nature
and magnitude of the Transaction.

 

  (b) Deliveries by NumberCo at Closing. In addition to all other documents
required hereunder to be delivered by NumberCo to US Gold to complete the
Transaction, NumberCo shall deliver to US Gold at Closing on the Effective Date:

 

  (i) a certificate of status of NumberCo;         (ii) a certificate of good
standing of Orevada;         (iii) a certified copy of the resolutions passed by
the board of directors of NumberCo approving this Agreement;         (iv)
completed assignment separate from certificates from each NumberCo Shareholder
assigning the NumberCo Shares;         (v) the minute books and corporate
records of each of NumberCo and Orevada;

 

   

 - 10 - 



 

  (vi) resignations of each of the officers and directors of each of NumberCo
and Orevada, in a form satisfactory to US Gold, acting reasonably;         (vii)
Closing Working Capital Statement; and         (viii) such other documents as
are customary for transactions of the nature and magnitude of the Transaction.

 

Article 3



PUBLICITY

 

3.1 Publicity

 

So long as this Agreement is in effect, US Gold and NumberCo shall advise,
consult and cooperate with each other prior to issuing, or permitting any of
their directors, officers, employees or agents to issue, any news release or
other written public or private statement to the press with respect to this
Agreement and the Transaction contemplated hereby from the date hereof until the
Effective Date. Each such Party shall not issue any such news release or make
any such written public or private statement prior to such consultation, except
as may be required by applicable Law or by obligations pursuant to any listing
agreement with a stock exchange.

 

Article 4

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of NumberCo

 

NumberCo and each NumberCo Shareholder, jointly and not severally, hereby
represent and warrant to US Gold, and acknowledge that US Gold is relying upon
such representations and warranties, as follows:

 

  (a) other than Orevada, NumberCo does not have any Subsidiaries and neither
NumberCo nor Orevada own any other stock, partnership interest, joint venture
interest or any other security or ownership interest issued by any other
corporation, organization or entity;         (b) each of NumberCo and Orevada
have been duly incorporated and are validly existing and are current and
up-to-date with all filings required to be made by it in such jurisdiction;    
    (c) the authorized capital of NumberCo consists of an unlimited number of
NumberCo Shares, of which 4,000,000 NumberCo Shares are issued and outstanding
as of the date hereof and owned by the NumberCo Shareholders, as set forth on
Schedule II attached hereto;         (d) Orevada is a wholly-owned Subsidiary of
NumberCo. NumberCo is the sole registered and beneficial owner of all of the
issued and outstanding shares of capital stock of Orevada, free and clear of all
Encumbrances. The issued and outstanding shares of Orevada are not subject to
any options, rights, warrants or other agreements or instruments that would give
any Person the right to acquire all or any portion of the outstanding shares of
Orevada. Other than this Agreement, NumberCo has not entered into any agreement,
arrangement or understanding (whether written or oral) for the sale, assignment,
transfer or other disposition of the issued and outstanding shares of Orevada;

 

   

 - 11 - 

 



  (e) NumberCo has full corporate power, capacity and authority to undertake all
steps of the Transaction contemplated by this Agreement and to carry out its
obligations hereunder and thereunder;         (f) NumberCo is not a “reporting
issuer” nor an associate of any reporting issuer (as such term is defined in the
Securities Act) and the NumberCo Shares do not trade on any exchange;        
(g) NumberCo is not party to and has not granted any agreement, warrant, option
or right or privilege capable of becoming an agreement for the purchase,
subscription or issuance of any NumberCo Shares or securities convertible into
or exchangeable for NumberCo Shares;         (h) neither NumberCo nor Orevada is
a party to and has not granted any agreement, warrant, option or right or
privilege capable of becoming an agreement for the purchase, subscription or
issuance of any shares of capital stock of Orevada or securities convertible
into or exchangeable for shares of capital stock of Orevada;         (i) each of
NumberCo and Orevada has all requisite corporate capacity, power and authority,
and possesses all material certificates, authorizations, permits and licenses
issued by the appropriate federal, provincial or municipal regulatory agencies
or bodies necessary to conduct its business as now conducted by it and to own
its assets and is in compliance in all material respects with such certificates,
authorizations, permits or licenses and has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization, permit or license which, alone or in the aggregate, if the
subject of an unfavourable decision, order, finding or ruling, would materially
and adversely affect the conduct of its business, operations or financial
condition;         (j) each of this Agreement and the documents contemplated
herein (collectively, the “Documents”) has been duly authorized and, with
respect to this Agreement, executed and delivered by NumberCo and this Agreement
constitutes a legal, valid and binding obligation of NumberCo;         (k) the
entering into and the performance by NumberCo of the transactions contemplated
herein, to the knowledge of NumberCo:

 

  (i) do not require any Regulatory Approval;         (ii) will not contravene
any statute or regulation of any Government Authority which is binding on
NumberCo, where such contravention would materially and adversely affect the
business, operations or condition (financial or otherwise) of NumberCo; and    
    (iii) will not result in the breach of, or be in conflict with, or
constitute a default under, or create a state of facts which, after notice or
lapse of time, or both, would constitute a default under any term or provision
of the Governing Documents or resolutions of NumberCo or any mortgage, note,
indenture, contract or agreement, instrument, lease or other document to which
NumberCo is a party, or any judgment, decree or order or any term or provision
thereof, which breach, conflict or default would materially and adversely affect
the business, operations or condition (financial or otherwise) of NumberCo;

 

   

 - 12 - 

 

  (l) there are no suits, actions or litigation or arbitration proceedings or
governmental proceedings in progress, pending or, to the knowledge of NumberCo,
contemplated or threatened, to which NumberCo or Orevada is a party or to which
the property of NumberCo or Orevada is subject. There are no outstanding
judgments, injunctions, rules or orders of any court, governmental department,
commission, agency or arbitrator against NumberCo or Orevada;         (m) other
than expenses incurred and to be incurred in connection with the transactions
contemplated hereby, (i) there are no material liabilities of NumberCo or
Orevada, whether direct, indirect, absolute, contingent or otherwise, and (ii)
on the Effective Date, the Closing Working Capital Statement shall be (A) a good
faith estimate of the Closing Working Capital and (B) prepared using accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies under
IFRS;         (n) all filings and fees required to be made by NumberCo or
Orevada pursuant to applicable Laws, if any, have been made and paid and such
filings were true and accurate in all material respects as at the respective
dates thereof;         (o) all taxes (including income tax, capital tax, sales
tax, excise tax, payroll taxes, employer health tax, workers’ compensation
payments, property taxes, custom and land transfer taxes), duties, royalties,
levies, imposts, assessments, deductions, charges or withholdings and all
liabilities with respect thereto including any penalty and interest payable with
respect thereto (collectively, “Taxes”) due and payable by NumberCo or Orevada
have been paid as required by applicable Laws. All Tax returns, declarations,
withholdings, remittances and filings required to be made or filed by NumberCo
have been made or filed with all appropriate Government Authorities as and when
required by applicable Laws and all such returns, declarations, withholdings,
remittances and filings are complete and accurate in all material respects and
no material fact or facts have been omitted therefrom which would make any of
them misleading. NumberCo is not classified as a U.S. domestic corporation under
Section 7874 of the Code. To the knowledge of NumberCo: (i) no examination of
any Tax return of NumberCo or Orevada by any Government Authority is currently
in progress; and (ii) there are no issues or disputes outstanding with any
Government Authority respecting any Taxes that have been paid, or may be
payable, by NumberCo or Orevada. There are no agreements with any taxation
authority providing for an extension of time for any assessment or reassessment
of Taxes with respect to NumberCo or Orevada;         (p) since the date of its
incorporation, neither NumberCo nor Orevada has, directly or indirectly,
declared or paid any dividend or declared or made any other distribution on any
of its shares or securities of any class, or, directly or indirectly, redeemed,
purchased or otherwise acquired any of its shares or securities or agreed to do
any of the foregoing;         (q) NumberCo is not party to any loan, bond,
debenture, promissory note or other instrument evidencing indebtedness (demand
or otherwise) for borrowed money (“Debt Instrument”) or any agreement, contract
or commitment to create, assume or issue any Debt Instrument;         (r)
Orevada is not party to any Debt Instrument or any agreement, contract or
commitment to create, assume or issue any Debt Instrument;

 

   

 - 13 - 

 



  (s) NumberCo and Orevada have conducted and are conducting their business in
compliance in all material respects with all applicable Laws of each
jurisdiction in which it carries on business and with all Laws material to its
operations;         (t) NumberCo is not aware of any pending or contemplated
change to any applicable Law or governmental position that would materially
affect the business of NumberCo or Orevada as currently conducted or the legal
environment under which NumberCo or Orevada operates;         (u) NumberCo does
not have any loan or other indebtedness outstanding which has been made to any
of its shareholders, directors, officers or employees, past or present, or any
Person not dealing at “arm’s length” (within the meaning of such term for
purposes of the Income Tax Act (Canada)) with NumberCo;         (v) on or before
the Effective Date, NumberCo, its board of directors and the NumberCo
Shareholders will have taken all necessary actions, steps and corporate and
other proceedings to approve or authorize, validly and effectively, the entering
into, and the execution, delivery and performance of this Agreement;         (w)
NumberCo has no associates (as such term is defined in the Securities Act),
other than Orevada, and is not a partner, co-tenant, joint venturer or otherwise
a participant in any partnership, co-tenancy, joint venture or other similar
jointly owned business;         (x) neither NumberCo nor Orevada is subject to
any obligation to make any investment in or to provide funds by way of loan,
capital contribution or otherwise to any Persons;         (y) the only officers
and directors of NumberCo and Orevada, respectively, are as hereinafter set
forth:

 

NumberCo   Orevada  Name   Office   Name   Office Mario Stifano   President and
Director   Mario Stifano   President, Treasurer, Secretary and Director Daniel
Mechis   Treasurer and Secretary         Ewan Downie   Director        

 



  (z) as of the date hereof, the corporate records and minute books of NumberCo
and Orevada are, in all material respects, complete and accurate in accordance
with all applicable Laws;         (aa) the issued and outstanding NumberCo
Shares have been duly authorized, validly allotted and issued as fully paid,
non-assessable shares in the capital of NumberCo and in compliance in all
material respects with all applicable corporate and securities Laws;        
(bb) NumberCo is not a non-resident for purposes of the Income Tax Act (Canada);
        (cc) Orevada has a valid contractual interest in all of its material
properties and Assets free and clear of all Encumbrances whatsoever, other than
Permitted Encumbrances;

 

   

 - 14 - 

 



  (dd) Property Matters:

 

  (i) Orevada does not legally or beneficially own, hold, lease or control any
real property, including any (A) fee surface and mineral property (“Fee
Property”), (B) federal unpatented mining claims (“Mining Claims”), and (C) real
property leases, surface use agreements, rights-of-way, or easements with
respect to real property (“Property Contracts”). The Fee Property, Mining Claims
and Property Contracts will be collectively referred to hereinafter as the “Real
Property”;         (ii) Orevada does not legally or beneficially own, hold,
lease or control any water rights;         (iii) Orevada has not leased,
subleased, optioned, mortgaged, or entered into any contracts transferring any
interest in the Real Property or the Option Agreement to any Person;        
(iv) The Option Agreement is in good standing, valid and effective in accordance
with its terms, and there is not any existing material default or event of
default (or event which with notice or lapse or time, or both would constitute a
material default; or would constitute a basis of force majeure or other claim of
excusable delay or non-performance) of Orevada and, to the knowledge of
NumberCo, no other Person is in default thereunder and no event has occurred
that is reasonably likely to result in the revocation or withdrawal of any such
rights and licenses; and         (v) NumberCo has made available to US Gold (A)
all information, data, geological and geophysical test results, maps and surveys
in the possession of Orevada that might reasonably be expected to be material to
a prospective purchaser of Orevada and its properties and business and NumberCo
has not withheld from US Gold any such information, data, test results, maps or
surveys; and (B) all current and historical reports regarding Orevada’s ore
reserves and resources and mine plans in the possession or control of Orevada,
all of which were prepared in good faith in the ordinary course of business.

 

  (ee) Environmental Matters. As used in this Section 4.1(ee), the following
terms have the following meanings:

 





“Environmental Costs” means any and all costs and expenditures, including any
fees and expenses of attorneys and of environmental consultants or engineers
incurred in connection with investigating, defending, remediating or otherwise
responding to any Release of Hazardous Materials, any violation or alleged
violation of Environmental Law, any fees, fines, penalties or charges associated
with any Governmental Authorization, or any actions necessary to comply with any
Environmental Law.

 

“Environmental Law” means any Law, Governmental Authorization or Governmental
Order relating to pollution, contamination, Hazardous Materials or protection of
human health or the environment.

 



   

 - 15 - 

 

“Hazardous Materials” means any dangerous, toxic or hazardous pollutant,
contaminant, chemical, waste, material or substance as defined in or governed by
any Law relating to such substance or otherwise relating to the environment or
human health or safety, including any waste, material, substance, pollutant or
contaminant that might cause any injury to human health or safety or to the
environment or might subject the owner or operator of the Real Property to any
Environmental Costs or liability under any Environmental Law.

 

“Regulatory Action” means any Litigation with respect to Orevada and the Real
Property brought or instigated by any Government Authority in connection with
any Environmental Costs, Release of Hazardous Materials or any Environmental
Law.

 

“Release” means the spilling, leaking, disposing, discharging, emitting,
depositing, ejecting, leaching, escaping or any other release or threatened
release, however defined, whether intentional or unintentional, of any Hazardous
Material.

 

“Third-Party Environmental Claim” means any Litigation (other than a Regulatory
Action) based on negligence, trespass, strict liability, nuisance, toxic tort or
any other cause of action or theory relating to any Environmental Costs, Release
of Hazardous Materials or any violation of Environmental Law.

 

  (i) No Third-Party Environmental Claim or Regulatory Action has been taken, is
pending or is, to the knowledge of NumberCo, threatened against Orevada;        
(ii) No Encumbrance has been attached or filed or is, to the knowledge of
NumberCo, threatened against Orevada in favor of any Person for (i) any
liability under or violation of any applicable Environmental Law, (ii) any
Release of Hazardous Materials or (iii) any imposition of Environmental Costs;
and         (iii) All environmental audits, site assessments, risk assessments,
and other environmental reports and studies, including summaries of any material
test results or analytic data, conducted by, at the expense of, or on behalf of
Orevada or that are otherwise in the possession of NumberCo or Orevada have been
provided to US Gold.

 

  (ff) no third party shall be entitled to receive any brokerage commissions,
finder’s fees, fees for financial advisory services or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of NumberCo and/or Orevada.

 

4.2 Representations and Warranties of US Gold

 

US Gold hereby represents and warrants to NumberCo, and acknowledges that
NumberCo is relying upon such representations and warranties, as follows:

 

  (a) US Gold has been duly incorporated and is validly existing under the Laws
of the State of Nevada and is current and up-to-date with all filings required
to be made by it in such jurisdiction;

 

   

 - 16 - 

 

  (b) US Gold has full corporate power, capacity and authority to undertake all
steps of the Transaction contemplated in the Documents and to carry out its
obligations under this Agreement;         (c) the authorized capital of US Gold
consists of an unlimited number of US Gold Shares and an unlimited number of
preferred shares, issuable in series, of which 21,322,442 US Gold Shares are
outstanding at the Effective Date;         (d) each of the Documents has been
duly authorized, executed and delivered by US Gold;         (e) US Gold is a
reporting issuer under Section 13 and 15(d) of the U.S. Exchange Act and is not
in default of any requirement of U.S. Exchange Act or other regulatory
requirements of the Securities Authorities;         (f) the issued and
outstanding US Gold Shares are listed and posted for trading on the NASDAQ and
no order ceasing or suspending trading in any securities of US Gold that is
currently outstanding and no proceedings for such purpose are pending or, to the
knowledge of US Gold, threatened;         (g) the entering into and the
performance by US Gold of the transactions contemplated herein:

 

  (i) do not require any Regulatory Approval;         (ii) will not contravene
any statute or regulation of any Government Authority which is or will be
binding on US Gold, where such contravention would materially and adversely
affect the business, operations or condition (financial or otherwise) of US
Gold, taken as a whole; and         (iii) will not result in the breach of, or
be in conflict with, or constitute a default under, or create a state of facts
which, after notice or lapse of time, or both, would constitute a default under
any term or provision of the Governing Documents or resolutions of US Gold or
any mortgage, note, indenture, contract or agreement, instrument, lease or other
document to which US Gold is a party, or any judgment, decree or order or any
term or provision thereof, which breach, conflict or default would materially
and adversely affect the business, operations or condition (financial or
otherwise) of US Gold, taken as a whole;

 

  (h) the Public Information Record relating to US Gold does not contain a
misrepresentation at the time of filing that has not been corrected since
filing; and         (i) No third party shall be entitled to receive any
brokerage commissions, finder’s fees, fees for financial advisory services or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of US Gold.

 

   

 - 17 - 

 

4.3 Representations and Warranties of NumberCo Shareholders

 

Each NumberCo Shareholder, jointly and not severally, hereby represents and
warrants to US Gold, and acknowledges that US Gold is relying upon such
representations and warranties, as follows:

 

  (a) such NumberCo Shareholder acknowledges and agrees that such NumberCo
Shareholder is solely responsible for determining the tax consequences
applicable to such NumberCo Shareholder in light of its own particular
circumstances, that such NumberCo Shareholder has relied on the advice of such
NumberCo Shareholder’s own legal and tax advisors and that such NumberCo
Shareholder has not received, and that neither US Gold nor NumberCo has provided
to such NumberCo Shareholder, any legal or tax advice in connection with the
Share Exchange or any transactions contemplated in anticipation of, or in
connection, therewith;         (b) neither the execution and delivery of this
Agreement, or any other agreements and instruments executed in connection with
the Transaction by the NumberCo Shareholder nor the performance by the NumberCo
Shareholder of its obligations hereunder and thereunder will conflict with or
result in:

 

  (i) a violation, contravention or breach by the NumberCo Shareholder of any of
the terms, conditions or provisions of any agreement or instrument to which such
the NumberCo Shareholder is a party, or by which the NumberCo Shareholder is
bound or constitute a default by the NumberCo Shareholder thereunder, or, to the
knowledge of the NumberCo Shareholder, under any statute, regulation, judgment,
decree or law by which the NumberCo Shareholder is subject or bound, or result
in the creation or imposition of any mortgage, lien, charge or Encumbrance of
any nature whatsoever upon any of the NumberCo Shareholder’s NumberCo Shares; or
        (ii) a violation by the NumberCo Shareholder of any law or regulation or
any applicable order of any court, arbitrator or governmental authority having
jurisdiction over the NumberCo Shareholder, or require the NumberCo Shareholder,
prior to the Effective Date or as a condition precedent thereof, to make any
governmental or regulatory filings, obtain any consent, authorization, approval,
clearance or other action by any Person, or await the expiration of any
applicable waiting period;

 

  (c) no Person has any agreement or option or any right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement or option for the
acquisition from the NumberCo Shareholder of any of the NumberCo Shareholder’s
NumberCo Shares;         (d) such NumberCo Shareholder has all necessary power,
authority and capacity to enter into the Agreement, and all other agreements and
instruments to be executed by it as contemplated by the Agreement and to carry
out its obligations under the Agreement, and such other agreements and
instruments;         (e) the execution and delivery of the Agreement, and such
other agreements and instruments and the consummation of the Transaction have
been duly authorized by all necessary corporate action on the part of the
NumberCo Shareholder as may be required;         (f) the Agreement constitutes a
valid and binding obligation of the NumberCo Shareholder enforceable against
such NumberCo Shareholder in accordance with its terms subject, however, to
limitations with respect to enforcement imposed by law in connection with
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and to the extent that equitable remedies such as specific performance
and injunctions are only available in the discretion of the court from which
they are sought;

 

   

 - 18 - 

 

  (g) such NumberCo Shareholder is the sole registered and legal beneficial
owner of its NumberCo Shares as set forth in Schedule II to this Agreement and
identified on the signature page hereto and has good and valid title thereto
free and clear of any Encumbrances;         (h) such NumberCo Shareholder has
the exclusive right and full power to transfer its NumberCo Shares to US Gold as
contemplated in the Agreement free and clear of any Encumbrances;         (i)
there is not pending or, to the knowledge of the NumberCo Shareholder, after due
inquiry, threatened or contemplated, any suit, action, legal proceeding,
litigation or governmental investigation of any sort which would:

 

  (i) in any manner restrain or prevent the NumberCo Shareholder from
effectually or legally transferring its NumberCo Shares to US Gold in accordance
with the Agreement;         (ii) cause any Encumbrance to be attached to its
NumberCo Shares;         (iii) divest title to its NumberCo Shares; or        
(iv) make US Gold or NumberCo liable for damages in connection with the
Transaction;

 

  (j) to the knowledge of such NumberCo Shareholder, after due inquiry, there is
not pending, threatened or contemplated, any suit, action, legal proceeding,
litigation or governmental investigation of any sort relating to the NumberCo
Shareholder, its NumberCo Shares or the Transaction, nor is there any present
state of facts or circumstances which can be reasonably anticipated to be a
basis for any such suit, action, legal proceeding, litigation or governmental
investigation nor is there presently outstanding against the NumberCo
Shareholder, any judgment, decree, injunction, rule or order of any court,
governmental department, commission, agency, instrumentality, or arbitrator;    
    (k) such NumberCo Shareholder has not entered into any agreement that would
entitle any person to any valid claim against US Gold for a broker’s commission,
finder’s fee, or any like payment in respect of the acquisition and sale of the
NumberCo Shares or any other matters contemplated by the Agreement, and in the
event that any Person acting or purporting to act for the undersigned
establishes a claim for any fee from US Gold, the NumberCo Shareholder severally
covenants to indemnify and hold harmless US Gold with respect thereto and with
respect to all costs reasonably incurred in the defence thereof;         (l)
such NumberCo Shareholder has had the opportunity to ask questions of and
receive answers from US Gold regarding the acquisition of the Consideration
Shares, and has received all the information regarding US Gold that it has
requested;         (m) such NumberCo Shareholder acknowledges that the
Consideration Shares are highly speculative in nature and that the NumberCo
Shareholder has such sophistication and experience in business and financial
matters as to be capable of evaluating the merits and risks of the investment.
In connection with the delivery of the Consideration Shares, the NumberCo
Shareholder has not relied upon US Gold for investment, legal or tax advice, or
other professional advice, and has in all cases sought or elected not to seek
the advice of his own personal investment advisers, legal counsel and tax
advisers. The NumberCo Shareholder is able, without impairing his financial
condition, to bear the economic risk of, and withstand a complete loss of the
investment and he can otherwise be reasonably assumed to have the capacity to
protect his own interests in connection with its investment in the Consideration
Shares;

 

   

 - 19 - 

 

  (n) such NumberCo Shareholder is aware that the Consideration Shares have not
been and will not be registered under the U.S. Securities Act or the securities
laws of any state and that the Consideration Shares may not be offered or sold,
directly or indirectly, in the United States without registration under the U.S.
Securities Act and applicable state securities laws or compliance with the
requirements of an exemption therefrom and it acknowledges that US Gold has no
present intention or obligation to file a registration statement under the U.S.
Securities Act or applicable state securities laws in respect of such
securities; accordingly, the Consideration Shares are (or will be when issued)
“restricted securities” within the meaning of Rule 144(a)(3) of the U.S.
Securities Act.         (o) if such NumberCo Shareholder is not a U.S.
Purchaser, such NumberCo Shareholder acknowledges and agrees that:

 

  (i) such NumberCo Shareholder is not in the United States or a U.S. Person (as
such term is defined in Regulation S of the U.S. Securities Act) and is not
acquiring the Consideration Shares for the account or benefit of a Person in the
United States or a U.S. Person;         (ii) such NumberCo Shareholder is
resident, or if not an individual has its head office in, the jurisdiction set
out on Schedule I and intends that the securities laws of that jurisdiction
govern the shareholder in connection with the receipt of the Consideration
Shares and that such address was not created and is not used solely for the
purpose of acquiring the Consideration Share;         (iii) it is a purchaser in
a sale that occurs outside the United States within the meaning of Regulation S
and acknowledges that (A) until the expiration of such “distribution compliance
period” any offer or sale of the Consideration Shares shall not be made by it
to, or for the account or benefit of, a Person in the United States and (B)
until the expiration of the “distribution compliance period,” it may not,
directly or indirectly, refer, resell, pledge or otherwise transfer the
Consideration Shares or any interest therein except to a Person who certifies in
writing to US Gold that such transfer satisfies, as applicable, the requirements
of the legends described herein and that the Consideration Shares will not be
accepted for registration of any transfer prior to the end of the applicable
“distribution compliance period,” unless the transferee has first complied with
certification requirements described in this Section. The term “distribution
compliance period” means the six month period following the issue date for the
Consideration Shares; provided however, that the Consideration Shares may be
resold in accordance with Rule 144 under the U.S. Securities Act, as set forth
in paragraph (vi), below;         (iv) the current structure of this transaction
and all transactions and activities contemplated hereunder is not a scheme to
avoid the registration requirements of the U.S. Securities Act or any applicable
state securities laws;

 

   

 - 20 - 

 

  (v) it has no intention to distribute either directly or indirectly any of the
Consideration Shares in the United States, except in compliance with the U.S.
Securities Act and any applicable state securities laws; and         (vi) it
acknowledges and agrees that the Consideration Shares will be “restricted
securities” within the meaning of Rule 144(a)(3) under the U.S. Securities Act
and will remain “restricted securities” notwithstanding any resale within or
outside the United States unless the sale is completed pursuant to an effective
registration statement under the U.S. Securities Act or pursuant to an exemption
therefrom, including in accordance with Rule 144 under the U.S. Securities Act
(“Rule 144”), if available; the NumberCo Shareholder acknowledges that the
Consideration Shares will be subject to a minimum hold period of at least six
months under Rule 144 from the date of issuance; the NumberCo Shareholder
acknowledges that it has been advised to obtain independent legal and
professional advice on the requirements of Rule 144, and that the NumberCo
Shareholder has been advised that resales of the Consideration Shares may be
made only under certain circumstances; the NumberCo Shareholder understands that
to the extent that Rule 144 is not available, the NumberCo Shareholder may be
unable to sell any Consideration Shares without either registration under the
U.S. Securities Act or the availability of another exemption or exclusion from
such registration requirements, and in all cases pursuant to exemptions from
applicable securities laws of any applicable state of the United States.

 

  (p) if such NumberCo Shareholder is a U.S. Purchaser, such NumberCo
Shareholder represents and warrants that it is a U.S. Accredited Investor;      
  (q) such NumberCo Shareholder understands that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the Securities Act or applicable U.S. state laws and
regulations, the certificates representing the Consideration Shares will, bear a
legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
UNDER THE U.S. SECURITIES ACT, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (C) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OR OTHER
EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO THE US BLOCKER.
HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE U.S. SECURITIES ACT. HEDGING TRANSACTIONS MAY NOT BE
CONDUCTED EXCEPT IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

   

 - 21 - 

 

  (r) if required by applicable securities laws, such NumberCo Shareholder will
execute, deliver and file or assist US Gold in filing such reports, undertakings
and other documents with respect to the issue of the Consideration Shares as may
be required by any securities commission, stock exchange or other regulatory
authority;         (s) if such NumberCo Shareholder that is resident in or
otherwise subject to the securities laws of any province or territory of Canada,
such NumberCo Shareholder represents, warrants and agrees that the Consideration
Shares to be issued to such NumberCo Shareholder in accordance with Section 2.1
shall be issued by US Gold pursuant to the exemption from the prospectus
requirements under applicable Canadian securities laws set forth in section 2.12
of National Instrument 45-106 – Prospectus Exemptions (asset acquisition) as
adopted by the Canadian Securities Administrators, and that the requisite
conditions for availability of such exemption shall have been satisfied at the
time of Closing;         (t) such NumberCo Shareholder understands that it may
not be able to resell the Consideration Shares except in accordance with limited
exemptions available under applicable securities legislation, regulatory policy
and stock exchange rules, and that such NumberCo Shareholder is solely
responsible for (and US Gold is in no way responsible for) such NumberCo
Shareholder’s compliance with applicable resale restrictions, including filing
reports with the securities commission or other regulatory authority in the
jurisdiction of its residence upon a disposition by such NumberCo Shareholder of
any of such securities;         (u) such NumberCo Shareholder acknowledges that
it is aware of the characteristics of the Consideration Shares and that such
Consideration Shares are intended by the Parties to be issued the pursuant to
the “asset acquisition” exemption from the prospectus requirements under
applicable Canadian securities law, the risks relating thereto and of the fact
that US Gold is not a “reporting issuer” in any jurisdiction in Canada and,
accordingly, the Consideration Shares are subject to an indefinite restriction
on sale (i.e. “hold period”) and the applicable hold period under applicable
Canadian securities laws will not commence until US Gold becomes a “reporting
issuer” in the applicable Canadian jurisdictions, which it has no obligation or
present intention to become and, as a result, such NumberCo Shareholder may not
be able to resell the Consideration Shares except in accordance with limited
exemptions under applicable securities legislation and regulatory policy until
the expiry of the applicable hold period and compliance with the other
requirements of applicable law;         (v) such NumberCo Shareholder will not
resell any of the Consideration Shares except in accordance with the provisions
of applicable securities legislation and, if applicable, stock exchange rules;
and         (w) Such NumberCo Shareholder has been advised to consult its own
legal advisors with respect to the Consideration Shares and the Transaction,
including trading in the Consideration Shares, and with respect to the hold
periods imposed by the securities laws in which the NumberCo Shareholder resides
and other applicable securities laws, and acknowledges that no representation
has been made to such NumberCo Shareholder by or on behalf of US Gold respecting
the applicable hold periods imposed by the securities laws or other resale
restrictions applicable to such securities which restrict the ability of the
NumberCo Shareholder to resell such securities, that the NumberCo Shareholder is
solely responsible to find out what these restrictions are, that the NumberCo
Shareholder is solely responsible for compliance with applicable resale
restrictions and that the NumberCo Shareholder is aware that it may not resell
such securities except in accordance with limited exemptions under applicable
securities laws.

 

   

 - 22 - 

 

4.4 Survival

 

The representations and warranties of each of US Gold and NumberCo contained
herein shall not survive the Share Exchange. All representations, warranties and
covenants of the NumberCo Shareholders contained in this Agreement (including,
without limitation, Section 4.1) shall survive the Closing and shall not merge.

 

Article 5

CLOSING MATTERS

 

5.1 Closing Matters

 

The completion of the transactions contemplated under this Agreement shall be
effected via electronic exchange or at the offices of [intentionally omitted],
counsel to US Gold, at 12:00 p.m. (New York time) on the Effective Date (the
“Time of Closing”).

 

Article 6

GENERAL

 

6.1 Confidentiality

 

From and after the Closing, NumberCo Shareholders shall hold, and shall use
their reasonable best efforts to cause their representatives to hold, in
confidence any and all Confidential Information, whether written or oral. If any
NumberCo Shareholder or any of their respective representatives are compelled to
disclose any information by Governmental Order or Law, the applicable NumberCo
Shareholder shall promptly notify US Gold in writing and shall disclose only
that portion of such information that is legally required to be disclosed,
provided that the applicable NumberCo Shareholder shall use reasonable best
efforts to obtain as promptly as possible an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information.

 

6.2 Lockup and Leak-Out

 

Each NumberCo Shareholder hereby agrees that for a period commencing on the
Effective Date and expiring on the date that is 6 months thereafter (the
“Lock-up Period”), it shall not, directly or indirectly, without the prior
written consent of the US Gold, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose (collectively, “Dispose”) of any
securities of US Gold, including common stock or options, rights, warrants or
other securities underlying, convertible into, exchangeable or exercisable for
or evidencing any right to purchase or subscribe for any securities of US Gold
(whether or not beneficially owned by the undersigned), or any beneficial
interest therein (collectively, the “Securities”), and following, the expiration
of the Lock-Up period will not Dispose of any Securities except at a price per
share greater than $1.35 until the date that is 6 months after the expiration of
the Lock-Up Period.

 

   

 - 23 - 

 

6.3 Notices

 

Any notice or other communication required or permitted to be given or made
under this Agreement shall be in writing and shall be deemed to have been duly
given or made if (i) delivered personally, (ii) sent by prepaid courier service
or mail, or (iii) sent by electronic transmission, in each case to the
applicable address set out below:

 

  (a) If to US Gold, to:

 

  U.S. Gold Corp.   1910 E. Idaho Street, Suite 102-Box 604   Elko, NV 89801    
  Attention: Edward Karr, Chief Executive Officer   E-mail: ek@usgoldcorp.gold  
      with a copy (which shall not constitute notice) to:       [Intentionally
omitted.]

 

  (b) If to NumberCo, to:

 

  2637262 Ontario Inc.   3400 One First Canadian Place   Toronto, Ontario M5X
1A4       Attention: Mario Stifano         with a copy (which shall not
constitute notice) to:       Bennett Jones LLP   3400 One First Canadian Place  
Toronto, Ontario M5X 1A4       Attention: Abbas Ali Khan   E-mail:
alikhana@bennettjones.com

 

Any such communication so given or made shall be deemed to have been given or
made and to have been received on the day of delivery if delivered, or on the
day of sending by electronic transmission, provided that such day in either
event is a Business Day and the communication is so delivered or sent prior to
5:00 p.m. at the place of receipt on such day. Otherwise, such communication
shall be deemed to have been given or made and to have been received on the next
following Business Day. Any such communication sent by mail shall be deemed to
have been given or made and to have been received on the fifth Business Day
following the mailing thereof. Any Party may from time to time change its
address under this Section 6.3 by notice to the other Party given in the manner
provided by this Section. No Party shall prevent, hinder or delay or attempt to
prevent, hinder or delay the service on that Party of a notice or other
communication relating to this Agreement.

 

6.4 Costs and Expenses

 

Each Party shall pay their own costs to complete the Transaction, including all
legal and accounting fees and disbursements relating to the preparation of the
transaction documents.

 

   

 - 24 - 

 

6.5 Further Assurances

 

Each Party shall, from time to time, and at all times hereafter, at the request
of the other Party, but without further consideration, perform or cause to be
performed all such further acts and execute and deliver or cause to be executed
and delivered all such further documents and instruments as shall be reasonably
required in order to fully perform and carry out the terms and intent hereof.

 

6.6 Time

 

For every provision in this Agreement, time is of the essence in all respects.

 

6.7 Entire Agreement

 

This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof and shall supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, between
the Parties with respect to the subject matter hereof. There are no
representations, warranties, conditions, covenants or other agreements between
the Parties in connection with the subject matter hereof except as specifically
set forth herein. The Schedules attached hereto form an integral part of this
Agreement.

 

6.8 Amendment

 

This Agreement may, at any time on or before the Effective Date, be amended by
mutual agreement of the Parties, provided, however, that this Agreement may not
be amended except by an instrument in writing signed by the appropriate officers
on behalf of each of the Parties.

 

6.9 Waiver

 

A Party may: (i) extend the time for the performance by the other Party of the
obligations owed to it; (ii) waive compliance with the other Party’s agreements
or the fulfillment of any of its conditions contained herein; or (iii) waive
inaccuracies in the other Party’s representations or warranties owed to it and
contained herein or in any document delivered by such other Party hereto;
provided, however, that any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party. Any waiver by
a Party of any one or more of the conditions in its favour herein shall be
without prejudice to its right to terminate this Agreement in respect of any
other non-fulfilment of any other condition.

 

6.10 Assignment

 

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by either Party hereto without the prior written consent of
the other Party.

 

6.11 Severability

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law. Any provision or part
of this Agreement which is invalid, illegal or unenforceable in any jurisdiction
will, as to that jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability and will be severed from the balance of this
Agreement, all without affecting the remaining provisions of this Agreement or
affecting the validity, legality or enforceability of such provision or part in
any other jurisdiction so long as the economic or legal substance of the
transactions contemplated hereby is not fundamentally changed. Upon such
determination that any provision or part of this Agreement is invalid, illegal
or unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 



6.12 Governing Law

 

This Agreement and all matters arising hereunder shall be governed by, construed
and enforced in accordance with the Laws of the State of Nevada and the federal
Laws of the United States applicable therein. Except as specifically set forth
herein, the Parties hereby irrevocably and unconditionally consent to and submit
to the courts of the State of Nevada for any actions, suits or proceedings
arising out of or relating to this Agreement or the matters contemplated hereby
(and agree not to commence any action, suit or proceeding relating thereto
except in such courts) and further agree that service of any process, summons,
notice or document by single registered mail to the address of a Party set forth
in this Agreement shall be effective service of process for any action, suit or
proceeding brought against such Party in such court. Except as specifically set
forth herein, the Parties hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the matters contemplated hereby in the courts of the State
of Nevada and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding so
brought has been brought in an inconvenient forum.

 

6.13 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original and all of which taken together shall
be deemed to constitute one and the same instrument. The delivery of an executed
counterpart copy of this Agreement by facsimile, email or other electronic means
shall be deemed to be equivalent to the delivery of an original executed copy
thereof.

 

[remainder of page intentionally left blank]

 

   

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first written above.

 

  U.S. GOLD CORP.       By: /s/ Edward M. Karr  

Name: 

Title:

Edward M. Karr

Chief Executive Officer

 

  2637262 ONTARIO INC.       By: /s/ Mario Stifano  

Name  



Title:

Mario Stifano



 

SHAREHOLDERS OF 2637262 ONTARIO INC.

 

/s/ Ewan Downie   /s/ Symone Downie Name: Ewan Downie   Name: Symone Downie
Address: [Intentionally omitted]   Address: [Intentionally omitted]          
/s/ Mario Stifano   /s/ Stephanie Mann Name: Mario Stifano   Name: Stephanie
Mann Address: [Intentionally omitted]   Address: [Intentionally omitted]        
  /s/ Daniel Mechis   /s/ Harris Watson Name: Daniel Mechis   Name: Harris
Watson Address: [Intentionally omitted]   Address: [Intentionally omitted]      
    /s/ Robert Shewchuk   /s/ Lukas Shewchuk Name: Robert Shewchuk   Name: Lukas
Shewchuk Address: [Intentionally omitted]   Address: [Intentionally omitted]

 

E.C. DOWNIE HOLDINGS INC.     By: /s/ Ewan Downie  

Name:



Title:

Ewan Downie

Principal

 



   

 

 

SCHEDULE i

LIST OF Numberco shareholders

 

Shareholder Name  Shareholder Address 

# of NumberCo

Shares Owned

  

% of NumberCo

Shares Owned

  Ewan Downie  [Intentionally omitted]   400,000    10% Symone Downie 
[Intentionally omitted]   400,000    10% E.C. Downie Holdings Inc. 
[Intentionally omitted]   400,000    10% Mario Stifano  [Intentionally omitted] 
 1,200,000    30% Robert Shewchuk  [Intentionally omitted]   680,000    17%
Lukas Shewchuk  [Intentionally omitted]   320,000    8% Harris Watson 
[Intentionally omitted]   200,000    5% Stephanie Mann  [Intentionally omitted] 
 200,000    5% Daniel Mechis  [Intentionally omitted]   200,000    5%

 

   

 

 



SCHEDULE iI

Allocation of Consideration Shares to NumberCo Shareholders

 

Shareholder Name 

Number of NumberCo

Shares Owned

  

Number of Consideration

Shares Issuable

  Ewan Downie   400,000    200,000  Symone Downie   400,000    200,000  E.C.
Downie Holdings Inc.   400,000    200,000  Mario Stifano   1,200,000    600,000 
Robert Shewchuk   680,000    340,000  Lukas Shewchuk   320,000    160,000 
Harris Watson   200,000    100,000  Stephanie Mann   200,000    100,000  Daniel
Mechis   200,000    100,000 

 

   

 



 

EXHIBIT A

FORM OF assignment separate from certificate

 

FOR VALUE RECEIVED, ________________________________ (the “Assignor”), does
hereby assign and transfer unto U.S. Gold Corp., a Nevada corporation,
_________________ common shares in 2637262 ONTARIO INC., an Ontario corporation,
standing in its name on the books of 2637262 ONTARIO INC. represented by
Certificate No. ____________herewith, which such common shares represent the
entirety of the outstanding common shares of 2637262 ONTARIO INC. held by
Assignor, and does hereby irrevocably constitute and appoint any officer of
2637262 ONTARIO INC. as Assignor’s true and lawful attorney-in-fact to transfer
said shares on the books of 2637262 ONTARIO INC. with full power of substitution
in the premises.

 

Date: _________________, 2019

 

  ASSIGNOR:         By:                     Name:  

 

   

 

 

EXHIBIT B

FORM OF SHARE REGISTRATION INSTRUCTION

 

Registration Instructions



 



 

__________________________________________

(Name of Shareholder - please print)

 

 

By: _______________________________________

(Authorized Signature)

 

__________________________________________

(Official Capacity or Title – please print)

 

__________________________________________

(Please print name of individual whose signature appears above if different than
the name of the shareholder printed above.)

 

 

__________________________________________

(Subscriber’s Address)

 

_________________________________________

 

__________________________________________

(Telephone Number)         (E-mail Address)

 

 

 

Number of Consideration Shares: ______________

 

 

 

 

 



 

Disclosed Beneficial Purchaser Information:

 

If the shareholder is signing as agent for a principal and is not a trust
company or trust corporation purchasing as trustee or agent for accounts fully
managed by it or a person acting on behalf of a fully managed account managed by
it, complete the following:

 

____________________________________________ 

(Name of Principal)

 

____________________________________________

(Principal’s Address, Telephone Number and E-mail Address)

 

 

 

     

 

Register the Consideration Shares as set forth below:

 

__________________________________________

(Name)

 

__________________________________________

(Account reference, if applicable)

 

__________________________________________

(Address)

 

__________________________________________

 

 

 

Deliver the Consideration Shares as set forth below:

 

____________________________________________

(Name)

 

____________________________________________

(Account reference, if applicable)

 

____________________________________________

(Contact Name)

 

____________________________________________

(Address)

 

____________________________________________

 



 



   

 

